Citation Nr: 1130781	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In connection with this appeal, the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO in May 2011.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2010), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service personnel records reflect that he served in Vietnam and that  service connection for posttraumatic stress disorder (PTSD) has been granted on the basis of stressor events he experienced during his service in that country.  The type of stressors upon which the grant of service connection for PTSD was based implies exposure to unsafe noise levels during service in Vietnam.  As such, inservice noise exposure is conceded.  

The record, however, also indicates postservice occupational and recreational noise exposure.  Because there are current diagnoses of bilateral hearing loss and tinnitus of record, and a conceded history of noise exposure in service, a VA audiologic examination must be scheduled for an opinion regarding the origins of these disabilities.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

At service entrance, there was right ear hearing loss for VA purposes at 4000 Hertz.  The level of right hearing loss shown indicates right ear hearing loss within the meaning of VA regulations on entry into service.  See 38 C.F.R. § 3.385 (2010) (defining hearing loss for VA purposes).  Because right ear hearing loss was noted on entry into service, service connection for right ear hearing loss is only possible on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  However, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The examiner must determine if permanent worsening of the Veteran's preexisting right ear hearing loss took place as a result of service, and if so, whether such aggravation was due to service or to the natural progress of the disease.  As to left ear hearing loss and tinnitus, the examiner must determine the etiologies of these conditions.  For these reasons, remand is required.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule a VA audiologic examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's preexisting right ear hearing loss was aggravated (increased in severity beyond natural progression) by his active duty service.  The examiner is also asked to determine if it is at least as likely as not (50 percent or greater likelihood) that left ear hearing loss and/or tinnitus are directly related to service.  

The examiner is also asked to comment as to the extent, if any, the Veteran's postservice noise exposure caused or contributed to his current hearing loss and tinnitus.  In conjunction with the examination, the examiner must elicit a thorough history from the Veteran and review pertinent documents in the claims file.  A rationale for all opinions and conclusions should be provided

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


